Order filed, November 28, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00859-CV
                                    ____________

                            JEREMY CHARLES, Appellant

                                             V.

              MURRAY HILL; VICTORIA GARDEN APTS, Appellee


                     On Appeal from the County Court at Law #4
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCV-045792


                                            ORDER

       The reporter’s record in this case was due November 16, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Roger Adair, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM